Exhibit 10.10

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into effective as
of [Date], by and between DEAN FOODS COMPANY, a Delaware corporation (together
with its subsidiaries, the “Company”), and «Executive» (the “Executive”).

RECITALS

A. The Board of Directors of the Company (the “Board”) has determined that the
interests of the Company would be advanced by providing the key executives of
the Company with certain benefits in the event of the termination of employment
of any such executive in connection with or following a Change in Control (as
hereafter defined).

B. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and encourage such executives to diligently perform
their duties without personal financial concerns, thereby enhancing shareholder
value and ensuring a smooth transition.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as follows:

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

“Affiliate” means any entity controlled by, controlling or under common control
with, a person or entity.

“Annual Pay” means the sum of (i) an amount equal to the annual base salary rate
payable to the Executive by the Company at the time of termination of his or her
employment plus (ii) an amount equal to the target bonus established for the
Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control.

“Board” means the board of directors of the Company.

“Cause” means the Executive’s (i) willful and intentional material breach of
this Agreement, (ii) willful and intentional misconduct or gross negligence in
the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, or
(iii) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
his or her receipt of such notice, to meet in person



--------------------------------------------------------------------------------

with the Board or the Chairman of the Board to explain or defend the alleged
acts or omissions relied upon by the Board and, to the extent practicable, to
cure such acts or omissions. Further, no act or omission shall be considered as
“willful” or “intentional” if the Executive reasonably believed such acts or
omissions were in the best interests of the Company.

“Change in Control” means (1) any “person” (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but specifically excluding the Company, any wholly-owned subsidiary of
the Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”

“Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
prior to the first anniversary of a Change in Control:

(1) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any significant reduction in the aggregate
value of the Executive’s

 

2



--------------------------------------------------------------------------------

benefits as in effect from time to time (unless in the case of either B or C,
such reduction is pursuant to a general change in compensation or benefits
applicable to all similarly situated employees of the Company and its
Affiliates);

(2)(A) the removal of the Executive from the Executive’s position of the
ultimate parent of the business of the Company or (B) any other significant
reduction in the nature or status of the Executive’s duties or responsibilities;

(3) transfer of the Executive’s principal place of employment to a metropolitan
area other than that of the Executive’s place of employment immediately prior to
the Change in Control; or

(4) failure by the Company to obtain the assumption agreement referred to in
Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.

In order for a termination by the Executive to constitute a termination for Good
Reason, (i) the Executive must notify the Company of the circumstances claimed
to constitute Good Reason in writing not later than the 90th day after it has
arisen or occurred, (ii) the Company must not have cured such circumstances
within 30 days of receipt of the notice and (iii) the Executive must actually
terminate employment on or before the 13th month anniversary of the Change in
Control.

“Termination Pay” means a payment made by the Company to the Executive pursuant
to Section 2(a) (ii) or Section 2(b) hereof.

2. Benefits.

(a) Involuntary or Constructive Termination. In the event that the Executive’s
employment with the Company or its successor is terminated (x) by the Company or
its successor without Cause within 13 months following a Change in Control or
(y) by the Executive for Good Reason, the Executive shall be entitled to the
following payments and other benefits:

(i) The Company shall pay to the Executive a cash payment in an amount equal to
the sum of (A) the Executive’s accrued and unpaid salary as of his or her date
of termination of employment, plus (B) his or her accrued and unpaid bonus, if
any, for the Company’s prior fiscal year, plus (C) an amount equal to the
greater of the following, paid on a pro rata basis for the portion of the year
between January 1 and the date of the Executive’s termination of employment:
(x) Executive’s target bonus for the year of termination, or (y) the actual
bonus to which the Executive would be entitled in the year of termination, if
calculable at the date of termination, plus (D) reimbursement for all
unreimbursed expenses reasonably and necessarily incurred by the Executive (in
accordance with Company policy) in connection with the business of the Company
prior to termination and since the beginning of the calendar year prior to the
date of termination. This amount shall be paid within five (5) business days of
the date of the Executive’s termination of employment.

 

3



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Executive a cash payment in an amount equal to
three (3) times the Executive’s Annual Pay. This amount shall be paid by the
Company in accordance with Section 2(e) hereof.

(iii) The Company shall pay to the Executive a cash payment in an amount equal
to the sum of (A) the Executive’s unvested account balance under the Company’s
401(k) plan, if any, and (B) three (3) times the amount of the aggregate
matching contributions payable in respect of Executive’s contributions into the
Executive’s 401(k) account for the last completed calendar year (which, for this
purpose, shall be annualized if the Executive was not eligible to participate in
such 401(k) plan for the entire calendar year). This amount shall be paid within
60 days after the date of the Executive’s termination of employment.

(iv) The Executive and his or her eligible dependents shall be entitled for a
period of two (2) years following his or her date of termination of employment
to continued coverage, on the same basis as similarly situated active employees,
under the Company’s group health, dental, long-term disability and life
insurance plans as in effect from time to time (but not any other welfare
benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a) (iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.

(v) The Company shall pay all costs and expenses, up to a maximum of $50,000,
related to outplacement services for the Executive, the provider of which shall
be selected by the Executive in his or her sole discretion. This amount shall be
paid directly to the provider of such services but only with respect to services
rendered prior to the last day of the second calendar year following the
calendar year in which the Executive’s termination date occurs. The Company
shall pay such expenses within 90 days of the date of receipt of an invoice for
such services, but in no event later than the end of the third calendar year
following the calendar year in which the Executive’s termination date occurs.

 

4



--------------------------------------------------------------------------------

(b) Voluntary Termination. If, at any time during the 30-day period (the “Window
Period”) beginning on the first anniversary of the Change in Control (e.g., if a
Change in Control occurs January 31, 2012, the period beginning February 1, 2013
and ending March 2, 2013; if it occurs February 17, 2012, the period beginning
February 18, 2013 and ending March 20, 2013), the Executive terminates his or
her employment with the Company for any reason, the Executive shall be entitled
to receive the same payments and benefits as set forth in Sections 2(a)(i)
through 2(a)(v) hereof, at the time specified therein. For the avoidance of
doubt, should the Executive voluntarily terminate employment other than for Good
Reason prior to the first anniversary of the Change in Control, the Executive
shall not have any right to receive any of the benefits or payments set forth in
Section 2(a)(i) through Section 2(a)(v) hereof. The Executive may provide notice
of a voluntary termination of employment with effectiveness during the Window
Period at any time prior to the end of the Window Period, including prior to the
commencement of the Window Period.

(c) Accelerated Vesting. All of the Executive’s unvested awards under the
Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.

(d) No Duplication; Other Severance Pay. There shall be no duplication of
severance pay in any manner. In this regard, the Executive shall not be entitled
to Termination Pay hereunder for more than one position with the Company and its
Affiliates. If the Executive is entitled to any notice or payment in lieu of any
notice of termination of employment required by Federal, state or local law,
including but not limited to the Worker Adjustment and Retraining Notification
Act, the severance compensation to which the Executive would otherwise be
entitled under this Agreement shall be reduced by the amount of any such payment
in lieu of notice. If Executive is entitled to any severance or termination
payments (but excluding retirement and similar benefits) under any employment or
other agreement (other than any stock award or stock option agreements) with the
Company or any of its Affiliates, the severance compensation payable under any
such plan, program, arrangement or agreement shall be deemed to satisfy, to the
extent of such payment, the obligations to the Executive in respect of
Termination Pay. Except as set forth in the immediately preceding sentence, the
foregoing payments and benefits shall be in addition to and not in lieu of any
payments or benefits to which the Executive and his or her dependents may
otherwise be entitled to under the Company’s compensation and employee benefit
plans. Subject to subparagraph 1(c) of the definition of Good Reason, nothing
herein shall be deemed to restrict the right of the Company from amending or
terminating any such plan in a manner generally applicable to similarly situated
active employees of the Company and its Affiliates, in which event the Executive
shall be entitled to participate on the same basis (including payment of
applicable contributions) as similarly situated active executives of the Company
and its Affiliates.

 

5



--------------------------------------------------------------------------------

(e) Mutual Release. Termination Pay shall be conditioned upon the execution by
the Executive within 60 (sixty) days after the Executive’s termination of
employment of a valid release prepared by the Company pursuant to which the
Executive shall release the Company, to the maximum extent permitted by law,
from any and all claims the Executive may have against the Company that relate
to or arise out of the employment or termination of employment of the Executive,
except such claims arising under this Agreement, any employee benefit plan, or
any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a properly executed Release
(which, if revocable, has not been revoked) by the Executive. In addition, if
the Executive shall timely deliver (and shall not have revoked) the Release, the
Company shall simultaneously with the payment of Termination Pay execute a
release of all claims it may have against the Executive arising out of the
Executive’s employment, other than claims arising under this Agreement or
otherwise relating to covenants and obligations of the Executive intended to
continue following the Executive’s termination of employment.

3. Excise Taxes. Notwithstanding anything to the contrary contained in this
Agreement, if the Company reasonably determines that the termination benefits
payable to the Executive pursuant to this Agreement or any other agreement or
arrangement between the Company and the Executive would constitute a “parachute
payment” within the meaning of Section 280G of the Code and subject the
Executive to an excise tax under Section 4999 of the Code, then the amount of
the termination benefits payable hereunder shall be limited such that the
Executive’s net payment received on an after-tax basis is $1 less than the
amount at which the payment would be subject to the excise tax under
Section 4999 of the Code. Any reduction in the amount of the termination
benefits payable hereunder shall be debited, in order, from the amounts payable
under Section 2(a)(ii), then 2(a)(iii) and then 2(a)(iv).

4. Certain Covenants by the Executive.

(a) Delivery of Confidential Information to Executive. Executive acknowledges
that (i) the Company is engaged in a continuous program of research, development
and production respecting its business (the foregoing, together with any other
businesses in which the Company engages from the date hereof to the date of the
termination of Executive’s employment with the Company and its Subsidiaries as
the “Company Business”); (ii) Executive’s work for and position with the Company
and/or one of its Subsidiaries has allowed Executive, and will continue to allow
Executive, access to trade secrets of, and Confidential Information concerning,
the Company; and (iii) the agreements and covenants contained in this Agreement
are necessary and essential to protect the business, goodwill, and customer
relationships that Company and its Subsidiaries have expended significant
resources to develop. Each of the parties hereby agrees and acknowledges that,
on or following the date hereof, the Company has provided, or will provide, and
the Executive has received, or will receive, one or more of the following:
authorization to (x) access Confidential Information through a new computer
password or by other means, (y) represent the Company in communications with
customers and other third parties to promote the goodwill of the business in
accordance with generally applicable Company policies or (z) access to
participate in certain restricted access meetings, conferences or training
relating to Executive’s position with the Company. Executive understands and
agrees that if Confidential Information were used in competition against the
Company, the Company would experience serious harm and the competitor would have
a unique advantage against the Company.

 

6



--------------------------------------------------------------------------------

(b) Covenant Not to Compete or Solicit. In consideration of the payments made to
the Executive pursuant to this Agreement and in consideration of the delivery of
Confidential Information by the Company as described and in this Section 4, the
Executive hereby agrees that, during the term of his or her employment with the
Company or any of its Affiliates and for a period of two years thereafter, he or
she will not, directly or indirectly, individually or on behalf of any person or
entity other than the Company or any of its Affiliates:

(i) Become associated with (as defined below) any company or business (other
than the Company or any Affiliate of the Company) engaged primarily in the
manufacture, distribution, sale or marketing of any of the Relevant Products (as
defined below) in any geographical area in which the Company or any of its
Affiliates operates;

(ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Affiliates, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any of its Affiliates; or

(iii) Solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any of its Affiliates to leave his or her employment
with the Company or any of its Affiliates, or employ or offer to employ any
employee of the Company or any Subsidiary. For the purposes of this section, an
employee of the Company or any Subsidiary shall be deemed to be an employee of
the Company or any Subsidiary while employed by the Company and for a period of
60 days thereafter.

For purposes of this Agreement, the following terms shall have the meanings
indicated:

“associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.

“Customer” means all persons or entities who purchased any Relevant Product from
the Company or any of its Affiliates during the term of the Executive’s
employment with the Company or any such Affiliate.

“Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams and
creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive is not prohibited from owning,
either of record or beneficially, not more than five percent (5%) of the shares
or other equity of any publicly traded company. The provisions of this
Section 4(a) are not intended to override, supercede, reduce, modify or affect
in any manner any other non-competition or non-solicitation agreement between
the Executive and the Company or any of its Affiliates. Any such covenant or
agreement shall remain in full force and effect in accordance with its terms.
The Company will be entitled to injunctive and other relief to prevent or enjoin
any violation of the provisions of this Agreement.

(c) Protection of Confidential Information. The Executive agrees that he or she
will not at any time during or following his or her employment by the Company,
without the Company’s prior written consent, divulge any Confidential
Information to any other person or entity or use any Confidential Information
for his or her own benefit. Upon termination of employment, for any reason
whatsoever, regardless of whether either party may be at fault, the Executive
will return to the Company all physical Confidential Information in the
Executive’s possession.

(d) Nondisclosure of Agreement. The Executive agrees, at all times during his or
her employment by the Company, not to disclose or discuss in any manner (whether
to individuals inside or outside the Company), the existence or terms of, this
Agreement without the prior written consent of the Company, except to the extent
required by law.

(e) Nondisparagement. The Executive and the Company agree that, for so long as
the Executive remains employed by the Company, and for a period of two years
following the termination of the Executive’s employment, neither the Executive
nor the Company will make or authorize any public statement, whether orally or
in writing, that disparages the other party hereto with respect to such other
party’s business interests or practices; provided, that neither party shall be
restricted in connection with statements made in context of any litigation,
arbitration or similar proceeding involving the other party hereto.

(f) Extent of Restrictions. The Executive acknowledges that the restrictions
contained in this Section 4 correctly set forth the understanding of the parties
at the time this Agreement is entered into, are reasonable and necessary to
protect the legitimate interests of the Company, and that any violation will
cause substantial injury to the Company. In the event of any such violation, the
Company shall be entitled, in addition to any other remedy, to preliminary or
permanent injunctive relief. If any court having jurisdiction shall find that
any part of the restrictions set forth in this Agreement are unreasonable in any
respect, it is the intent of the parties that the restrictions set forth herein
shall not be terminated, but that this Agreement shall remain in full force and
effect to the extent (as to time periods and other relevant factors) that the
court shall find reasonable.

 

8



--------------------------------------------------------------------------------

5. Tax Withholding. All payments to the Executive under this Agreement will be
subject to the withholding of all applicable employment and income taxes.

6. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

7. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company. The Company will require any
successor to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no succession had taken place.

8. Entire Agreement. By executing this Agreement, the Executive agrees that any
and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary of the Company) and
the Executive prior to the date hereof regarding benefits resulting from a
Change in Control are hereby nullified and cancelled in their entirety, and this
Agreement shall substitute for and fully replace any such prior agreements. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement may not be modified in any
manner except by a written instrument signed by both the Company and the
Executive.

9. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.

10. Notices. Any notice required under this Agreement shall be in writing and
shall be delivered by certified mail return receipt requested to each of the
parties as follows:

To the Executive:

«Executive»

«Address1»

«Address2»

To the Company:

DEAN FOODS COMPANY

2711 N. Haskell Ave., Suite 3400

Dallas, TX 75204

Attn.: General Counsel

Tel.: 214-303-3400

Fax: 214-303-3499

11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date and year first above written.

 

DEAN FOODS COMPANY   

Name: Thomas Zanetich

Title: Executive Vice President, Human Resources

 

«Executive»

 

10